Filed 01/25/20                                     Case 19-27845                                           Doc 82



                                       UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF CALIFORNIA


            In re                                          )   Case No. 19-27845 - A - 11
            Hill Top Real Estate, LLC,                     )   Docket Control No. FWP-3
            Debtor.                                        )   Document No. 20
                                                           )   Date: 01/21/2020
                                                           )   Time: 9:00 AM
                                                           )   Dept: A



                                                        Order


           For the reasons stated on the record,

           IT IS ORDERED that the motion is dropped from calendar at the request
           of the moving party.


                     Jan 25, 2020




           [20] - Motion/Application to Determine Adequate Assurance of Payment for Postpetition Utility
           Services by SMUD [FWP-3] Filed by Debtor Hill Top Real Estate, LLC (msts) [20] -
           Motion/Application to Prohibit SMUD from Altering, Refusing or Discontinuing Service [FWP-3]
           Filed by Debtor Hill Top Real Estate, LLC (msts)
